138 Ariz. 491 (1984)
675 P.2d 1310
Jon Mark HAGEN, Plaintiff-Appellee,
v.
UNITED STATES FIDELITY AND GUARANTY INSURANCE COMPANY, Garnishee Defendant-Appellant.
No. 17193-PR.
Supreme Court of Arizona, En Banc.
January 3, 1984.
Hofmann, Salcito, Stevens & Myers by Leroy W. Hofmann, Phoenix, for plaintiff-appellee.
Winston & Strawn by W. Charles Thomson, III, Phoenix, for garnishee defendant-appellant.
FELDMAN, Justice.
This is a contested garnishment proceeding brought against an insurer by the insured's assignee. The trial court entered summary judgment in favor of the assignee, Hagen. The court of appeals reversed and remanded with instructions. Hagen v. United States Fidelity and Guaranty Insurance Company, 138 Ariz. 521, 675 P.2d 1340 (App. 1983). Both parties have petitioned us for review. See Rule 23(a), Arizona Rules of Civ.App.Proc., 17A A.R.S.
After review of the record, we conclude that the opinion of the court of appeals is correct and that all issues were properly decided. Ordinarily, we would simply deny review. However, while denial of review usually attests our approval of the result reached by the court of appeals, it does not necessarily indicate our approval of the legal analysis contained in the opinion. See generally Washington v. Confederated Bands and Tribes, 439 U.S. 463, 477, 99 S.Ct. 740, 749, 58 L.Ed.2d 740 n. 20 (1979). Because we do agree with the court's legal analysis in the case at bench, and because the opinion deals with several issues not previously settled in this State, we hereby adopt the opinion of the court of appeals and indicate our agreement with the legal principles set forth in that opinion.
HOLOHAN, C.J., GORDON, V.C.J., and HAYS and CAMERON, JJ., concur.